FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADELAIDE NZEUSSEU,                                No. 09-71325

               Petitioner,                        Agency No. A095-414-778

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Adelaide Nzeusseu, a native and citizen of Cameroon, petition for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d

988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Nzeusseu’s motion to

reopen as untimely where the motion was filed over three years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Nzeusseu failed to present evidence

of changed circumstances in Cameroon to qualify for an exception to the time

limit, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996-97 (underlying

adverse credibility determination rendered evidence of changed circumstances

immaterial).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-71325